Case: 2:19-cv-00019-WOB-CJS Doc #: 52 Filed: 09/30/19 Page: 1 of 1 - Page ID#: 750



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF KENTUCKY
                          NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO.: 2:19-CV-19 (WOB-CJS)
 NICHOLAS SANDMAN, by and through his
 Parents and natural guardians TED and
 JULIE SANDMANN                                                                     PLAINTIFF

 VS.

 WP COMPANY LLC
 d/b/a THE WASHINGTON POST                                                          DEFENDANT


                                             ORDER


        This matter is before the Court on plaintiff’s motion for reconsideration (Doc. 49) and the

 Court being sufficiently advised,

        IT IS ORDERED that formal oral argument on said motion (Doc. 49) be, and is hereby,

 SET FOR WEDNESDAY, OCTOBER 16, 2019, AT 1:00 P.M. in the 5th floor Courtroom of

 the Covington Federal Courthouse, 35 W. 5th Street, Covington, Kentucky.

        Each party shall be allowed 30 minutes. The movant may divide its time.

        This 30th day of September, 2019.
